Citation Nr: 0027180	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-20 178A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Eligibility for fee-basis outpatient medical care.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from November 1968 to 
September 1970 and from July 1974 to September 1978.  In 
September 1996 it was determined by the VA Medical Center in 
San Francisco, California, that the veteran was not eligible 
for fee-basis outpatient medical care.    


FINDINGS OF FACT

1.  The veteran has a service-connected disability, 
dermatitis of the hands, evaluated as 10 percent disabling.

2.  The VA facility in question is not shown to be incapable 
of providing the care or services that the veteran requires 
and is it not geographically inaccessible.   


CONCLUSION OF LAW

The veteran is ineligible for fee-basis outpatient medical 
care for his service-connected dermatitis of the hands. 38 
U.S.C.A. §§ 1703, 5107 (West 1991); 38 C.F.R. §§ 17.52, 
20.101(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has applied for fee-basis outpatient treatment 
for his service connected dermatitis of the hands.  He argues 
that his current private physician is best able to treat his 
dermatitis condition.  He reports his private treating 
physician is the only clinician who has been able to 
successfully treat his skin condition; that the physician is 
more accessible; and that he is able to treat the veteran 
during the day and on holidays.  In his substantive appeal 
the veteran argues that he was scheduled for a VA medical 
appointment for his skin disorder, and there is no indication 
that a physician or dermatologist will treat him at the 
appointment.  The veteran maintains that the VA Santa Rosa 
Outpatient clinic is unable to provide basic treatment of his 
skin condition in a timely manner and he has had scheduling 
conflicts and problems.  He also states that it is a 40-
minute drive to the Santa Rosa VA Clinic.  

The veteran is service connected and in receipt of a 10 
percent disability evaluation for dermatitis of the hands.

Clinical records from a private physician dated in 1995 and 
1996 show that the veteran received treatment for a skin 
disorder of the hands.  

In a September 1996 letter the VA Medical Center in San 
Francisco, California, denied the veteran's request for fee 
basis outpatient treatment.  It was stated that an 
authorizing physician at the facility had determined on two 
occasions that the veteran's medical condition did not make 
it impossible for him to receive care at a VA facility that 
was accessible.  

In a Statement of the Case issued by the VA Medical Center in 
San Francisco, California in April 1997, it was indicated 
that medical services that the veteran required were 
available at the Santa Rosa, California, VA Outpatient 
Clinic.  It was mentioned that the opening of the Santa Rosa 
VA Outpatient Clinic gave veteran's access to VA facilities 
that in the past were considered inaccessible or unavailable.  


Analysis

The statute and regulation involved in this case, 38 U.S.C.A. 
§ 1703(a) and 38 C.F.R. § 17.52 provide, in pertinent part, 
that when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary, as authorized 
in § 1710 of this title, may contract with non-VA facilities 
in order to furnish hospital care or medical services to a 
veteran for the treatment of a service-connected disability.  
The term "medical services," as defined in 38 U.S.C.A. § 
1701(6), includes outpatient treatment.

In Meakin v. West, 11 Vet. App. 183 (1998), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), it was held that in determining 
whether a claimant would be entitled to fee basis outpatient 
medical care, it must be established not only that the 
applicant is a veteran and that he seeks treatment for a 
service-connected disability, but also that VA facilities are 
either (1) geographically inaccessible, or (2) not capable of 
providing the care or services that the veteran requires.  
The Court also held that the Board of Veterans' Appeals had 
jurisdiction to review these latter two points since they do 
not involve a question as to the "need for and 
appropriateness of specific types of medical care and 
treatment" over which the Board would lack jurisdiction under 
38 C.F.R. § 20.101.  

The veteran's basic eligibility to receive some form of 
outpatient care through the VA for his service connected 
dermatitis of the hands disability is not in dispute.  In 
reviewing the veteran's claim though, there is no evidence 
that the VA Santa Rosa Outpatient Clinic is "geographically 
inaccessible."  The veteran's primary assertions appear to 
revolve around convenience rather that accessibility.  The 
veteran has reported that the clinic is 40 miles away.  He 
does not argue that geographic considerations or the distance 
from his home precludes him from obtaining treatment at the 
Santa Rosa clinic, nor does the record suggest this.  

Further, there is also no evidence that the VA Santa Rosa 
Outpatient Clinic is incapable of providing the care or 
services that he requires to treat his service connected 
dermatitis of the hands.  The veteran has argued when he was 
scheduled for an appointment at the facility, there was no 
indication that he would receive treatment from a physician 
or more specifically a dermatologist.  The veteran has 
indicated that his treating physician is the only clinician 
able to successfully treat his skin condition, and he has 
speculated as to the type of treatment that he will receive 
at the clinic.  However, there is no indication that the 
Santa Rosa VA Clinic is unable to provide the care or 
services necessary to treat his service connected skin 
disorder.  In fact it is noteworthy that the San Francisco VA 
Medical Center has confirmed that necessary treatment, that 
may not have been available previously, would be provided to 
the veteran at the Santa Rosa VA Outpatient Clinic.  


ORDER

Eligibility for fee-basis outpatient medical care is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 

